Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of central nervous system disease, Alzheimer’s disease, protective ApoE isoform and liver or liver tissue in the reply filed on 1/5/2022 is acknowledged.  
Claims 4, 11-19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.
Claims 2-3, 6-7, 21-23 and 25-26 are under consideration in the instant Office Action. 

Withdrawn Rejections 
The rejection of claims 2-3, 5-9, 21-23 and 25-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn in view of the newly amended claims that are now under consideration.
The rejection of claims 2, 5-9 and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al., WO2015/0177473 (IDS) is withdrawn as applicant’s argument that ependymal cells read CNS cells as glia cells are found persuasive.
 
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 2 now requires treating Alzheimer’s disease while dependent claim 7 only requires treating any CNS/brain patho-physiology, biochemical, histological ore behavior characteristic of any CNS disease. Therefore, claim 7 reads beyond the treatment of the specific disease of Alzheimer’s and reads on treating any CNS disease.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-7, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., WO2015/0177473 (IDS) as applied to claims 2, 5-9 and 21-23 above, and further in view of Sharland et al., 2010 (2/2/2022 PTO-892).
Davidson teaches treatment for CNS issues by administering to a mammal a rAAV particle comprising an AAV capsid protein and a vector comprising a protective ApoE isoform protein inserted between a pair of AAV inverted terminal repeats to ependymal cells that is released in the cerebrospinal fluid of the subject (see page 2, lines 25-35, page 3, lines 1-6 and claims 5-8) as in instant claims 2-3 and 6-7. Davidson teaches that the CNS disorder is Alzheimer’s disease and the protective ApoE protein is human ApoE 2 (see page 4, lines 1-6, and claims 16-20) as in instant claims 2-3. Davidson teaches that the AAV vector comprises expression control sequences (see page 13, lines 3-16) as in instant claim 21. Davidson teaches that the AAV capsid protein can encompass AAV1- AAV8 (see pages 13-14 and page 22, “AAV Vectors” and claim 9) as in instant claim 23. Davidson teaches that the AAV inverted terminal repeats include AAV1-AAV8 (see page 3, lines 15-26; page 10, lines 12-22, claim 10) as in instant claim 22. Davidson teaches the feasibility of in vivo gene therapy into organs and tissues such as muscle, hematopoietic stem cells, the arterial walls, the nervous system and lung have been reported to yield delectable expression level of the inserted gene product in vivo (see page 1, lines 25-31). Davidson does not specifically teach infecting non-CNS cells or tissue or liver cells as in instant claims 2-3 and 25-26. Davidson does teach administering the vector via intravenous administration and the where the vector migrates via the vasculature system to the brain (see page 18, lines10-16).
Sharland teaches vectors to use in human gene therapy. Sharland teaches liver directed gene expression which allows high-level transgene expression in the hepatocytes of small and large animals (see abstract). Sharland teaches that the liver is an appealing gene therapy target for correction of inborn errors metabolism (see page 519, 2nd column). Sharland teaches that the expression of a foreign antigen in the liver often leads to the immunological non-reactivity to the antigen while presentation of the same antigen by other routes results in an immune response (see page 522, 1st column, 2nd paragraph).  Sharland teaches expressing the vectors in the hepatocytes of the liver leads to a larger volume of expression of the rAAV-mediated liver-directed gene expression to be able to achieve therapeutic levels, reduced immune response and leads to tolerance of the expressed protein (see page 525, bottom of 2nd column, page523, 1st column, page 524, bottom of 1st column) as in instant claims 3 and 25-26. Sharland does not specifically teach expressing a therapeutic ApoE.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Davidson and Sharland. The person of ordinary skill in the art would have been motivated to make and use the invention of treating a CNS disorder like Alzheimer’s using gene therapy as taught by Davidson and target the gene therapy to express in the liver or liver cells or tissue as required in instant claims 3 and 25-26 in view of Sharland’s teachings that the liver is a good place to express long term proteins and not induce an immune response and produce a large quantity of the therapeutic protein as required in the instant claims. Sharland’s teaches provide motivation to express the claimed therapeutic proteins because the benefits of expressing it in the liver tissue and the ease of it being delivered to the brain via the vascular system indicated by Davidson. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant argues that the references, Davidson or Sharland, fail to teach all of the required elements. Applicant argues that Davidson only teaches infecting ependymal cells, a glial cell, and failed to teach non-CNS cells, like the liver cells of claim 3. Applicant also argues that while Sharland teaches infecting liver cells, Sharland fails to teach ApoE 2 and treating Alzheimer’s disease. These arguments are not found persuasive because Davidson does teach that other cells can be transfected and even teaches administering the gene therapy via the vascular system. Davidson teaches in vivo gene therapy into organs and tissues such as muscle, hematopoietic stem cells, the arterial walls, the nervous system and lung to yield delectable expression level of the inserted gene product in vivo (see page 1, lines 25-31). While Davidson’s working example focus on ependymal transfection and expression of human ApoE 2 to treat Alzheimer’s disease, Davidson also teaches that there are many possible targets to achieve gene expression. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Applicant’s argument that the Sharland reference only teaches liver transfection but fails to teach ApoE and treating Alzheimer’s disease is not found persuasive because Sharland is not depended upon to teach these limitations. Sharland is depended upon to show that the liver is a desirable organ for gene therapy because of its  ability to express long term proteins and not induce an immune response and produce a large quantity of the therapeutic protein. It also pointed out that all of the ApoE isoforms are synthesized primarily in the liver and are also synthesized in astrocytes and microglia of the CNS, as evidences by Bales et al., 2002 (see page 364, 2nd column, 3rd paragraph, instant PTO-892). This is a well-known fact in the art and it would be reasonable to express ApoE in the liver, a non-CNS organs, since this is what occurs naturally.
Therefore, applicant’s arguments are not found persuasive.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649